 



Exhibit 10.1
PERFORMANCE UNIT AGREEMENT
THIS AWARD AGREEMENT (the “Agreement”) is made and entered into as of June 4,
2007 (the “Date of Grant”), by and between Payless ShoeSource, Inc. (“Company”),
and                                                              (“Executive”).
Where the term “Company” is used herein, in describing Executive’s obligations,
such obligations extend to any parent or subsidiary of the Company.
AGREEMENT

1.   Grant of Award. The Company grants to Executive
                                         performance share units, to be settled
in Stock (“Performance Share Unit Award”), subject to the terms, conditions, and
adjustments set forth in this Agreement and the Payless ShoeSource, Inc. 2006
Stock Incentive Plan (the “2006 Plan”). Except as otherwise provided herein, or
unless the context clearly indicates otherwise, capitalized terms herein which
are defined in the 2006 Plan have the same definitions as provided in the 2006
Plan. If anything stated herein conflicts with the terms of the 2006 Plan
document, the 2006 Plan document governs.

2.   Performance Period & Vesting Date. The performance period for this
Performance Share Unit Award is June 4, 2007 through May 31, 2010 (“Performance
Period”). Subject to the terms of this Agreement, if the following stock
appreciation performance metrics are attained, the Performance Share Unit Award
will cliff vest on May 31, 2010 (the “Vesting Date”). Notwithstanding the above,
the Committee reserves the right to cancel all or part of this Performance Share
Unit Award, at the Committee’s absolute discretion, based on relevant facts and
circumstances. At the end of the Performance Period, the Performance Share Unit
Award will vest based upon the greatest Stock Price Appreciation achieved during
the Performance Period.

      Stock Appreciation     Performance Metrics      
•    If Stock Price Appreciation is less than 25% for an “Appreciation Period”
  Performance Share Unit Award will not vest
 
   
•    If Stock Price Appreciation is equal to or greater than 25% and less than
50% for an Appreciation Period
  Performance Share Unit Award will be settled in .5 shares of Stock for each
performance unit granted
 
   
•    If Stock Price Appreciation is equal to or greater than 50% and less than
75% for an Appreciation Period
  Performance Share Unit Award will be settled in 1 share of Stock for each
performance unit granted

 



--------------------------------------------------------------------------------



 



      Stock Appreciation     Performance Metrics      
•    If Stock Price Appreciation is equal to or greater than 75% and less than
100% for an Appreciation Period
  Performance Share Unit Award will be settled in 1.25 shares of Stock for each
performance unit granted
 
   
•    If Stock Price Appreciation is greater than 100% for an Appreciation Period
  Performance Share Unit Award will be settled in 1.5 shares of Stock for each
performance unit granted

Stock Price Appreciation means relative to the closing Stock price on the Date
of Grant, the price for one share of Stock must appreciate by the required
percentage(s) listed above and must be maintained for any 20 consecutive trading
days during the Performance Period in order for the Performance Share Unit Award
to vest. This 20 consecutive trading day period during the Performance Period is
referenced herein as the “Appreciation Period”. For example, if the Stock price
on the Date of Grant is $30, a Stock Price Appreciation of greater than $37.50
which is maintained for 20 consecutive days during the Performance Period will
result in a Performance Share Unit Award of .5 shares of Stock for each
performance share unit granted which vests at the end of the Performance Period.
.

3.   Payment.

If the Stock Price Appreciation requirements are satisfied and the Performance
Share Unit Award vests, as soon as practicable after the end of the Performance
Period, the Company shall pay to Executive the due payment, settled in Stock, as
determined by the Stock Appreciation Performance Metrics above.

4.   Termination of Agreement.

(a) Except as provided in subsections (b) and (c), this Agreement will terminate
and be of no further force or effect and all unvested Performance Units shall
immediately be forfeited on the date that Executive is no longer employed by the
Company or any of its subsidiaries.
(b) Notwithstanding subsection (a), if during the Performance Period but prior
to vesting, (i) Executive ceases to be an employee of the Company by reason of
Disability or death, (ii) Executive has been in continuous employment of the
Company from the Date of Grant through the date of such event, and (iii) such
Disability or death occurs more than one year after the Date of Grant, then a
prorated portion of the Performance Share Unit Award will be paid at the end of
the Performance Period to the beneficiary of the Executive in the case of death,
or to the Executive in the case of Disability. As used herein, “Disability”
means a permanent and total disability which enables the Executive to be
eligible for and receive a disability benefit under the Federal Social Security
Act. Further, if Executive Retires during the Performance Period but prior to
vesting, Executive will be eligible for a prorated portion of the Performance
Share Unit Award at the end of

-2-



--------------------------------------------------------------------------------



 



the Performance Period. In the case of an Executive who dies, becomes Disabled
or Retires, the number of shares settled under the Performance Share Unit Award
will be based upon the number of months (rounded up or down to the nearest whole
month) divided by 36 multiplied by the number of shares that would be paid out
if Executive were actively employed through and on the last day of the
Performance Period.
(c) For purposes of this Section 4(b), the Executive’s employment shall not be
deemed to have ceased solely by reason of a leave of absence (i) during the
first 90 consecutive days of paid military, sick, family or other bona fide paid
leave of absence, or (ii) thereafter, if Executive has a right of reemployment
expressly guaranteed by either statute or contract.
(d) Notwithstanding any other provision of this Agreement to the contrary:

  (i)   The Committee has the absolute right to cancel all unvested Performance
Units hereunder at any time if the Executive’s Retirement was without the
Company’s consent or if, during the Executive’s period of Retirement or
Disability, the Executive engages in employment or activities that, in the sole
opinion of the Committee, are contrary to the best interests of the Company.    
(ii)   The Committee has the absolute right to cancel all unvested Performance
Units, and rescind any vested Performance Unit, if within the later of (x) the
non-compete period specified in such Executive’s employment agreement or (y) six
months from the Vesting Date of the Performance Share Unit Award,

(1) the Executive divulges “Confidential Information” as described in Section
5(m) of the 2006 Plan or
(2) upon the Company’s request and/or upon Executive’s termination of employment
(for any reason), Executive fails to return to the Company all documents,
records, notebooks, computer diskettes and tapes and anything else containing
the Company’s Confidential Information, including copies thereof, as well as any
other Company property, in Executive’s possession, custody or control, including
deleting from employee’s personal computer(s) and other electronic storage
medium any of the Company’s proprietary or Confidential Information, or
(3) the Executive fails to (i) notify and provide the Company with the details
of any unauthorized possession, use or knowledge of any o f the Company’s
Confidential information as soon as Executive becomes aware of such circumstance
(ii) assist the Company in preventing any reoccurrence of such possession, use
or knowledge, or (iii) cooperate with the Company in any litigation or other
action to protect or retrieve the Company’s Confidential Information, or
(4) (i) Executive fails to assign and transfer to the Company, the right, title
and interest in and to any and all inventions, discoveries, improvements,
innovations, and/or designs (the “Work Product”) conceived, discovered,
developed, acquired or secured by Executive, solely or jointly with others

-3-



--------------------------------------------------------------------------------



 



or otherwise, together with all associated U.S. and foreign intellectual
property rights (i.e. patents, copyrights, trademarks or trade secrets) if such
Work product is related directly or indirectly to the Company’s business or to
the research or development work of the Company, or (ii) upon discovery,
development or acquisition of any Work Product, Executive fails to notify the
Company an/or fails to execute and deliver to the Company, without further
compensation, such documents prepared by the Company as may be reasonable or
necessary to prepare or prosecute applications of the Work Product and to assign
and transfer to the Company all of Executive’s right, title and interest in and
to such Work product and intellectual property rights thereof.
Within 10 days after receiving notice that he Committee has rescinded an Award,
Executive must either (i) pay to the Company an amount equal to the Fair Market
Value of the Stock, as of the vesting date, for the Stock received as
compensation for the Award and/or (ii) return to the Company the number of
shares of Stock received upon vesting of the Award. This paragraph 4 shall not
apply to the Executive if the Executive is employed by, or acting as an advisor
to, a Competing Business, as defined by the Executive’s employment agreement,
solely in Executive’s capacity as an attorney.

5.   Administration. The Performance Share Unit Award shall be administered by
the Committee subject to all applicable provisions of this Agreement. The
Committee is authorized to construe and interpret this Agreement and to make all
determinations and take all actions necessary or advisable for the
administration of the Performance Share Unit Award.

6.   Change of Control.

In the event the Company experiences a Change of Control during the Performance
Period but before the Performance Share Unit Award vested, the Award will be
calculated and paid in cash based upon the Fair Market Value of the Stock at the
time of the Change of Control and prorated based upon the number of months,
rounded up or down to the nearest whole month, the Executive is actively
employed during the start of the Performance Period to the date of the Change of
Control. A Change of Control has such meaning as defined in the 2006 Plan.

7.   Tax Withholding. Payments received by the Executive pursuant to Sections 3
& 6 of this Agreement will be subject to any and all federal, state, and local
tax withholding that in the opinion of the Company is required by law.

8.   Offset. The Company may deduct from the amounts payable to the Executive
under this Agreement any amounts owed to the Company by the Executive. Whether
or not the Company elects to make any set-off in whole or in part, if the
Company does not recover by means of set-off the full amount owed by the
Executive, then the Executive agrees to pay immediately the unpaid balance to
the Company.

9.   Non-Transferability. Neither this Performance Share Unit Award nor any
rights under this Agreement may be assigned, transferred, or in any manner
encumbered except by

-4-



--------------------------------------------------------------------------------



 



    will or the laws of descent and distribution, and any attempted assignment,
transfer, mortgage, pledge or encumbrance except as herein authorized, will be
void and of no effect.

10.   Governing Law. The law of the State of Delaware shall apply to all awards
and interpretations under this Agreement without regard to the application of
such state’s conflict of laws principles.

11.   No Employment Contract. Nothing in this Agreement shall be deemed by
implication or otherwise to impose any limitation on any right of the Company to
terminate the Executive’s employment at any time, in the absence of a specific
agreement to the contrary.

12.   Plan Summary. Executive acknowledges that Executive has received a copy of
the 2006 Plan and/or Plan Summary, as such Plan is in effect on the date of this
Agreement, has read and understands the terms of the 2006 Plan and of this
Agreement, and agrees to all the terms and conditions provided for in the 2006
Plan and this Agreement.

13.   Amendment. This Agreement may not be amended, altered or modified, except
by a written instrument signed by both parties, or their respective successors,
and then only with Committee approval.

Payless ShoeSource, Inc. has caused this Agreement to be executed in its
corporate name and Executive has executed the same in evidence of the
Executive’s acceptance hereof upon the terms and conditions herein set forth
effective as of the Date of Grant.

            PAYLESS SHOESOURCE, INC.
      By:           Its:      

EXECUTIVE
           

-5-